Citation Nr: 0612615	
Decision Date: 05/02/06    Archive Date: 05/15/06

DOCKET NO.  03-27 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for Parkinson's 
disease, to include as due to exposure to herbicides in 
service.  

2.  Entitlement to an initial rating in excess of 40 percent 
for diabetes mellitus.  

3.  Entitlement to an increased rating for maxillary 
sinusitis, currently evaluated as 30 percent disabling.  

4.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine with lumbar strain, currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran retired in April 1990 after more than 20 years of 
active service.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada.  In that rating decision, the RO denied service 
connection for Parkinson's disease and granted service 
connection for diabetes mellitus and awarded a 20 percent 
rating for that disability.  In addition, the RO granted an 
increased rating, to 20 percent, for the veteran's service-
connected low back disability and continued a noncompensable 
rating for his service-connected sinusitis.  The veteran's 
disagreement with the denial of service connection for 
Parkinson's disease, the initial 20 percent rating for 
diabetes mellitus, the 20 percent rating for his low back 
disability and the zero percent rating for his sinusitis led 
to this appeal.  During the course of the appeal a decision 
review officer continued the denial of service connection for 
Parkinson's disease, increased the initial rating for 
diabetes mellitus to 40 percent, continued the 20 percent 
rating for the veteran's low back disability, and granted an 
increased rating, to 30 percent, for his sinusitis.  The 
veteran continued his appeal as to each issue.  

In November 2005, the veteran and a friend testified from the 
RO at a video conference hearing held before the undersigned 
Veterans Law Judge sitting in Washington, DC.  
The Board notes that VA medical records show that the veteran 
has been diagnosed as having right carpal tunnel syndrome and 
has had release surgery.  Those records include a 
January 2005 neurology consultation in which it was noted 
that the risk for carpal tunnel syndrome is much higher in 
patients with diabetes mellitus, which raises a claim for 
secondary service connection for carpal tunnel syndrome.  
This matter is referred to the RO for appropriate action.  

The issue of entitlement to an initial rating in excess of 
40 percent for diabetes mellitus is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is uncontroverted competent medical evidence 
relating the veteran's current Parkinson's disease to his 
active service.  

2.  The veteran had sinus surgeries in January 1976 and on 
February 14, 2003; there is no evidence of osteomyelitis, but 
he has had near constant sinusitis characterized by 
headaches, pain and tenderness of the affected sinus along 
with purulent discharge.

3.  The veteran's service-connected lumbar spine disability 
is manifested primarily by X-ray evidence of essentially mild 
to moderate degenerative changes, complaints of continuing 
back pain and slight limitation of motion of the 
thoracolumbar spine, with intermittent episodes of 
paravertebral muscle spasm; it is not manifested by more than 
moderate intervertebral disc syndrome, any incapacitating 
episodes of IVDS requiring bedrest prescribed by a physician, 
or more than moderate lumbosacral strain; the preponderance 
of the evidence is against any separate compensable 
neurological impairment, including but not limited to bowel 
or bladder impairment.  



CONCLUSIONS OF LAW

1.  Service connection for Parkinson's disease is warranted.  
38 U.S.C.A. § 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).  

2.  The criteria for rating in excess of 30 percent for 
chronic maxillary sinusitis were not met prior to February 
14, 2003; as of that date, the criteria for a 50 percent 
rating for chronic maxillary sinusitis were met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.97, 
Diagnostic Code 6513 (2005).  

3.  The criteria for a rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine with lumbar 
strain have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (prior 
to September 23, 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
5292, 5293, 5295 (prior to September 26, 2003); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5237, 5243 (effective from 
September 26, 2003); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), now codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & West Supp. 2005), eliminated the concept of a 
well-grounded claim and redefined the obligations of VA with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004).  In order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In this case, as discussed in the body of the decision, the 
Board is granting service connection for Parkinson's disease.  
Because of this, any defects with respect to timing or 
content of VA notice or with respect to VA assistance to the 
veteran are not prejudicial to him, and the Board will not 
further discuss VCAA compliance relative to the service 
connection claim, and the RO will address any notice defect 
with respect to the rating and effective date elements when 
it effectuates the award.  

The remaining issues considered in this decision are 
entitlement to increased ratings for the veteran's service-
connected sinusitis and back conditions.  In a March 2001 
letter, the RO notified the veteran that he was entitled to a 
VA examination to determine the current disabling effects of 
those service-connected conditions, but that scheduling would 
be deferred until VA had received response to this letter.  
In the letter, the RO notified the veteran of the types of 
evidence he could provide that might help make a favorable 
decision and enumerated them, to include medical evidence 
from hospitals, clinics, and private physicians.  The RO 
notified the veteran that if he wished VA to request any 
medical evidence, to include records from a private 
chiropractor he had identified, he should complete and return 
release authorization forms.  The RO notified the veteran 
that it might expedite his claims if he obtained the medical 
evidence himself and sent it to VA.  Also, the RO notified 
that veteran that if he had been treated at a VA facility, he 
should tell the RO which facility and the date(s) of 
treatment and the RO would obtain copies of his VA medical 
records.  The RO advised the veteran that as of the date of 
the March 2001 letter, it had requested copies of his records 
from the Mike O'Callaghan Federal hospital and from the VA 
facilities in Las Vegas and Los Angeles.  

While the RO did not advise the veteran of the specific 
rating criteria for his service-connected sinusitis and back 
disabilities in the March 2001 letter or even state 
specifically at that time that evidence showing his 
disabilities had become worse was required to substantiate 
increased rating claims, the language of the letter leads to 
that inference by asking the veteran for information 
concerning medical evidence that he has received treatment 
for the disabilities and informing him that it will schedule 
a VA examination to determine the degree of current 
disability.  Further, in his notice of disagreement, the 
veteran offered arguments as to why he thought his sinusitis 
and back disability should be awarded higher ratings and 
requested that he be rated in accordance with the VA rating 
schedule, which, in the Board's view, indicates the veteran's 
awareness of the criteria required for increased ratings for 
his sinusitis and back disabilities.  The Board further notes 
that the statement of the case and supplemental statement of 
the case lay out the rating criteria for the disabilities at 
issue and reflect the revisions to VA rating criteria for 
back disabilities that came into being during the course of 
the appeal.  

It was in an April 2005 letter to the veteran that the RO 
stated explicitly that to establish entitlement to an 
increased evaluation for his service connected disabilities 
that the evidence must show that his service-connected 
condition had gotten worse.  The RO also notified the veteran 
that he could submit evidence showing that his service-
connected disabilities had increased in severity and that 
this evidence could be a statement from his doctor continuing 
physical and clinical findings, the results of any laboratory 
tests or X-rays and the dates of examinations and tests.  The 
RO also notified the veteran that he could submit statements 
from other individuals able to describe from their knowledge 
and personal observation in what manner his disability had 
become worse.  

In the April 2005 letter, the RO outlined the evidence it had 
obtained and notified the veteran that VA is responsible for 
getting relevant records from any Federal agency including 
medical records from the military or from VA health care 
facilities.  The RO also notified the veteran that on his 
behalf VA would make reasonable efforts to get relevant 
records not held by a Federal agency and that this could 
included records from State or local governments, private 
doctors and hospitals, or current or former employers 
provided he furnished adequate release information.  The RO 
emphasized to the veteran that it was his responsibility to 
make sure VA receives all requested records that are not in 
the possession of a Federal department or agency.  

Elsewhere in the April 2005 letter the RO requested that the 
veteran let VA know if there was any other evidence or 
information he thought would support his claims.  The RO 
requested that the veteran send VA any such evidence in his 
possession.  

Although the notice to the veteran with respect to his 
increased rating claims was not all contained in a single 
document provided to the veteran prior to the initial VA 
decision on the veteran's claims, the notice was complete 
prior to the transfer of the claims file to the Board for the 
November 2005 video conference hearing, and the veteran, with 
waiver of its consideration by the RO, submitted additional 
evidence and argument concerning each service-connected 
disability arguing for specific ratings and submitting copies 
of medical records he contends supports the claimed ratings.  
This indicates that the veteran is fully aware of the 
evidence necessary to substantiate his claims for higher 
ratings than those assigned by the RO.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for ratings higher than those 
assigned by the RO, but he was not provided with notice of 
the type of evidence necessary to establish an effective date 
for the assignment of any increased rating awarded.  Despite 
the inadequate notice provided to the veteran on the latter 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against an increased rating for the back 
disability and that the preponderance of the evidence is 
against an increased rating for the veteran's sinusitis prior 
to February 14, 2003, and as of that date awards the maximum 
schedular rating that may be assigned for sinusitis.  Where 
the preponderance of the evidence is against an increased 
rating, there is no possibility of prejudice to the veteran 
regarding effective date, and having assigned the earliest 
possible date for the maximum rating for sinusitis, any 
questions as to the appropriate effective date to be assigned 
is rendered moot.  See Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506.  

As to the duty to assist, the service medical records were in 
the file, and the RO has obtained records from multiple VA 
medical facilities as well as the Mike O'Callaghan Federal 
Hospital at Nellis Air Force Base.  In addition, the RO has 
provided the veteran with multiple VA physical examinations, 
which were thorough in nature and adequate for rating 
purposes.  The reports of these examinations, along with the 
out-patient clinic records and other pertinent evidence of 
record, provides more than sufficient evidence upon which to 
rate the veteran's sinusitis and low back disability during 
the entire rating periods at issue.  Simply put, another 
examination or medical opinion is not necessary to adjudicate 
the appeal of either issue.  The veteran and a friend 
testified at the November 2005 video conference hearing 
before the undersigned, and the veteran has submitted letters 
and opinions from his physicians as well as copies of VA and 
other federal treatment records.  Neither the veteran nor his 
representative has indicated that the veteran has or knows of 
any other evidence that might support the claims decided 
here.  

As VA as fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service connection for Parkinson's disease

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  With 
chronic disease shown as such in service so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b) (2005).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).  

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Background and analysis

The veteran is seeking service connection for Parkinson's 
disease, which he contends had its onset in service.  
Alternatively, he argues that it is due to exposure to 
herbicides and other chemicals during service.  

In support of his claim, the veteran has submitted Internet 
and scientific and medical journal articles and abstracts 
that describe the characteristics of Parkinson's disease and 
discuss risk factors and preclinical manifestations of the 
disease.  In addition, he has submitted letters from 
neurologists who have treated and evaluated his condition.  
Significantly, in a letter dated in November 2005, J.W., 
M.D., a board-certified neurologist, reported that the 
veteran was under his care for Parkinson's disease at Mike 
O'Callaghan Federal Hospital at Nellis Air Force Base between 
1995 and 1998.  Dr. J.W. stated that he first saw the veteran 
in July 1995 with complaints of pain and difficulty moving 
the right upper extremity and that in September 1995 he made 
a diagnosis of Parkinsonism.  He stated that there were 
continuing clinical findings involving the right upper and 
lower limbs along with facial hypokinesis and that by 1998, 
there was a spread of findings to the left side as well.  Dr. 
J.W. notes that in April 1998 he referred the veteran to t he 
UCLA Movement Disorder program.  

In his November 2005 letter, Dr. J.W. noted that service 
medical records showed that the veteran complained of memory 
lapses and difficulty with concentration as early as 1985.  
Dr. J.W. stated that while cognitive complaints are not 
typically early manifestations of Parkinson's disease, it was 
a possibility in the veteran's case.  He also noted that the 
veteran had provided a document demonstrating his handwriting 
from 1982, which appeared to show micrographia, a disturbance 
that is common in early Parkinson's disease.  Dr. J.W. also 
noted that a computed tomography of the veteran's head in 
1986 was said to show prefrontal atrophy of the brain.  Dr. 
J.W. stated that this was not a common finding in early 
Parkinson's disease, and it was not described on a later 
magnetic resonance imaging (MRI) study from 1995, but that 
such findings were reported to occur in some patients with 
Parkinson's disease.  

Dr. J.W. went on to say that pathological changes in the 
brain that lead to clinical Parkinson's disease almost 
certainly begin several years before clinical symptoms.  He 
stated that that the loss of dopaminergic cells in the 
substantia nigra, believed to be the principal process 
responsible for the motor manifestations of Parkinson's 
disease, is a gradual process that occurs over years before 
reaching a clinically detectable level.  He noted that 
imaging studies of the progression of dopamine receptor 
abnormalities on the asymptomatic side of patients with hemi-
Parkinsonism had estimated a preclinical phase of four to 
eight years from the time of detectable dopaminergic deficits 
until the appearance of symptoms.  Dr. J.W. concluded that 
from this perspective, it is likely (more likely than not) 
that the veteran had the pathological process of Parkinson's 
disease in the brain years before his initial visit with him 
in 1995, likely including the time he was on active duty.  
The physician added that it would have been impossible to 
make a diagnosis of Parkinson's disease clinically at that 
time since he did not manifest the cardinal motor signs of 
Parkinson's disease necessary to meet consensus clinical 
criteria.  

Additionally, in a letter dated in November 2005, another 
board-certified neurologist, L.D., M.D., stated that he had 
first seen the veteran in November 1998.  He described the 
veteran's symptoms and medications at that time and observed 
that the symptoms, in spite of the medications, proved that 
the veteran's Parkinson's already fairly advanced.  Dr. L.D. 
further reported that neuro imaging studies in 1986 showed 
atrophy of the brain and the fact that this was present in 
the mid-1980s testified to the fact that Parkinson's disease 
was starting then, even though the veteran was apparently not 
formally diagnosed until three or four years prior to the 
time he first saw the veteran.  Dr. L.D concluded his letter 
stating that as the veteran's neurologist, who had seen the 
veteran in the past, he could testify with a great degree of 
probability that the veteran did have the disease that 
started back in the mid-1980s when he was in the military 
service.  

Also of record is a letter dated in June 2005 and endorsed 
with a correction in November 2005, from J.B., M.D.  Dr. J.B. 
stated his credentials as including a Ph.D. as well as his 
M.D., being a board-certified neurologist and having 
completed a movement disorder fellowship, which is a 
specialization in Parkinson's disease.  He noted that he had 
been the Director of the Movement Disorder Program at UCLA 
for the past 10 years and was also currently the Director of 
the Southwest Parkinson Disease Research, Education and 
Clinical Center.  Dr. J.B. stated that his opinion was based 
on his interaction with the veteran in the clinic as well as 
reviewing documents.  

Dr. J.B. noted that he had first seen the veteran in 1999 on 
referral from Dr. L.D. and that at that time the veteran 
reported that his motor complaints had begun in 1991 when he 
noticed decreased dexterity in his right hand.  Dr. J.B. 
noted that the veteran was eventually diagnosed as having 
Parkinson's disease after a variety of missed diagnoses, 
which was common when people present at the veteran's age 
without tremor.  Dr. J.B. stated that when he first saw the 
veteran there was no doubt he had definite clinically defined 
Parkinson's disease without any atypical features.  

In his letter, Dr. J.B. stated he had reviewed service 
medical records showing the veteran had documented complaints 
of neurologic problems starting in 1986.  In particular, he 
noted that the veteran was hospitalized for evaluation in 
April 1986 and at that time was noted to have a one-year 
history of memory lapses and problems with talking.   Dr. 
J.B. noted that the hospital records showed that an 
electroencephalogram was normal, a CT scan showed bifrontal 
atrophy, and that the veteran had no specific diagnosis other 
than stress-related cognitive dysfunction and possible old 
learning disability.  Dr. J.B. also noted that medical 
records from the months following the admission indicated 
that the physician who had evaluated the veteran during 
hospitalization was not at that point convinced that the 
veteran had any specific neurologic disorders.  

Based on his review of the records, Dr. J.B. stated that 
retrospectively, he feels that the veteran's memory lapses 
and episodes of speech arrest, which were first noted and 
brought to medical attention in 1986, likely represented 
underlying Parkinson's disease.  Dr. J.B. stated that it was 
extremely unlikely that a specific diagnosis could have been 
made at that time given the veteran's vague complaints.  He 
also noted that veteran's complaints are common in 
Parkinson's disease but were somewhat uncommon as a 
presenting symptom.  He pointed out that it is extremely well 
documented in the literature that Parkinson's disease begins 
many years before the motor symptoms become evident and he 
referred to clinical evidence that suggested that there are 
non-motor symptoms preceding the motor symptoms that are 
reflective of early states of the disease.  Dr. J.B. referred 
to various studies suggesting that the pathological basis of 
Parkinson's disease starts some 13 years prior to the 
diagnosis and that studies extrapolating from slopes of 
progression curves supported the position that the disease, 
at least in the motor system, begins five to seven years 
prior to the diagnosis.  Dr. J.B. stated that he therefore 
thought it very likely that the veteran's Parkinson's disease 
started years prior to the end of his active duty in 1990 and 
that the neurologic complaints of memory problems and speech 
arrest during this time likely reflect the beginnings of the 
veteran's Parkinson's disease.  

Review of the record in its entirety, including the veteran's 
service medical records, reveals it to be consistent with the 
characterizations presented by the three neurologists who 
have written in support of the veteran's claim.  The 
physicians are all board-certified neurologists, and two of 
the physicians have supported their conclusions with 
references to research studies.  Though each has emphasized 
slightly different aspects of symptoms and findings in 
service, all have concluded that the veteran's current 
Parkinson's disease had its onset in service.  The Board 
therefore finds there is competent medical evidence that 
relates the veteran's current Parkinson's disease to his 
active service.  There is no contradictory evidence in this 
regard, and with all requirements for service connection 
having been met, the Board concludes that service connection 
for the veteran's Parkinson's disease is warranted.  

Disability Ratings

Pertinent law and regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  After careful 
consideration of the evidence, any reasonable doubt remaining 
will be resolved in favor of the veteran. 38 C.F.R. 
§ 4.3 (2005).  While the veteran's entire history is reviewed 
when making a disability determination, where service 
connection has already been established and increase in the 
disability rating is at issue, it is the present level of the 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).  

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2005).  

If a veteran has separate and distinct manifestations 
relating to the same injury, he or she should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  
However, the evaluation of the same manifestation under 
different diagnostic codes is to be avoided.  38 C.F.R. 
§ 4.14 (2005).  The Rating Schedule may not be employed as a 
vehicle for compensating a claimant twice or more for the 
same symptomatology, since such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity and would constitute pyramiding.  Esteban v. Brown, 
6 Vet. App. 259 (1994), citing Brady v. Brown, 4 Vet. 
App. 203 (1993).  

Maxillary sinusitis

(i) Background

The veteran's service medical records show that he was 
diagnosed as having bilateral chronic maxillary sinusitis and 
under went a bilateral Caldwell-Luc antrectomy with 
antronasal windows in January 1976.  Following service 
retirement in 1990, the veteran filed a service connection 
claim, and the RO granted service connection for chronic 
maxillary sinusitis and assigned a noncompensable rating.  
The veteran filed his increased rating claim in December 
2000, and in its June 2002 rating decision, the RO continued 
the noncompensable rating with which the veteran disagreed.  
During the course of the appeal, a decision review officer 
granted an increased rating to 30 percent for the veteran's 
sinusitis from the date of his claim in December 2000.  The 
veteran continued his appeal, and the issue before the Board 
is entitlement to a rating in excess of 30 percent for 
bilateral maxillary sinusitis.  

Review of the record shows that prior to February 2003, when 
the veteran underwent his second sinus surgery, he had 
repeated complaints of headaches and facial pain, post-nasal 
drainage, and received antibiotic treatment for sinus 
infections.  At VA computed tomography (CT) study of the 
sinuses in April 2001 showed bilateral chronic maxillary 
sinusitis, severe on the right side with polyp or retention 
cyst at the lateral aspect.  At a VA examination in November 
2001, the physician found no purulent discharge or crusting; 
he diagnosed the veteran has having chronic maxillary 
sinusitis, right more than left, mild to moderate.  The 
radiologist's impression following a VA CT study in January 
2002 was maxillary and ethmoid sinusitis, nasal septal 
deviation, and probable obstruction at the right maxillary 
ostium.  The veteran received continuing antibiotic 
treatment, and sinus surgery was scheduled for February 2003.  

VA medical records show that in February 2003, the veteran 
underwent a septoplasty, bilateral functional endoscopic 
sinus surgery, bilateral anterior ethmoidectomy and maxillary 
antrostomies.  Following the surgery, the veteran was advised 
to resume saline irrigations and was put on a course of 
antibiotics.  Medical records subsequent to this second 
surgery show that the veteran did well immediately following 
the surgery, but two weeks later developed increasing green 
rhinorrhea and coughing with debris and thick colored sputum, 
along with bifrontal and bimaxillary pressure and pain.  
Examination by an ear, nose, and throat (ENT) surgical 
resident in March 2003 resulted in an assessment of normal 
postoperative sequelae after endoscopic sinus surgery with 
increased anterior rhinorrhea, post nasal drip and occasional 
crusts.  Thereafter, the veteran complained of persistent 
nasal crusting and drainage and frequent headaches associated 
with right maxillary pressure; he was advised to employ more 
vigorous and more frequent irrigation.  

By July 2003, when the veteran was again seen in an ENT 
clinic, it was noted that he had been on antibiotics for 
10 days, and examination showed thick yellow mucous drainage 
and crusting bilaterally, and the physician was able to 
visualize thick mucous in the ethmoid and maxillary sinuses.  
Records dated later in 2003 and in 2004 show continuing 
complaints of rhinorrhea, post nasal drip, and frontal 
headaches, with repeated courses of antibiotics.  It was also 
noted that CT studies showed interval worsening in the right 
maxillary sinus.  At a clinic visit in April 2004, there was 
noted to be white/greenish discharge and scabbing and 
bilateral frontal and right maxillary sinus tenderness.  
There were similar findings in May and June 2004, with a 
June 2004 CT showing a slight interval increase in the 
opacification of the right maxillary antrum.  A July 2005 CT 
study of the sinuses showed marked mucosal thickening of the 
right maxillary sinus and moderate mucosal thickening in the 
left maxillary sinus.  

At an August 2005 VA ENT clinic visit, the veteran complained 
of constant congestion and headaches, and on examination, the 
physician noted that the veteran had significant granulation 
tissue in the complexes.  He stated that it did not appear 
that the etmoidectomies were properly done.  He reviewed the 
recent CT study and proposed scheduling a septoplasty and 
functional endoscopic sinus surgery.  As of the time of a VA 
examination in September 2005, that physician noted no active 
symptoms.  VA X-rays in October 2005 showed haziness of the 
right maxillary sinus.  At the November 2005 hearing, the 
veteran testified that he continued to be prescribed 
antibiotics for his sinusitis and that he had continuing 
problems with postnasal drainage particularly when he would 
lie down, which made it very difficult to sleep.  He also 
testified that he had problems with daily crusting  and 
discharge, but that the planned surgery had been cancelled 
because the week before the hearing he had not passed a 
stress test.  

(ii) Analysis

The veteran's bilateral sinusitis disability is rated as 30 
percent disabling pursuant to 38 C.F.R. § 4.97, Diagnostic 
Code 6513.  Under that diagnostic code, a 30 percent rating 
is warranted when the evidence demonstrates three or more 
incapacitating episodes per year requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  

Following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain and 
tenderness of the affected sinus, and purulent discharge or 
crusting after repeated surgeries, a 50 percent rating is 
warranted.  The note following the general rating formula for 
sinusitis specifies that an incapacitating episode of 
sinusitis means one that requires bed rest and treatment by a 
physician.  38 C.F.R. § 4.97.  

Review of the evidence outlined above reveals no basis for 
the assignment of a schedular rating higher than the 
currently assigned 30 percent prior to the date of the 
veteran's second sinus surgery, which was performed on 
February 14, 2003.  While the veteran did undergo sinus 
surgery in service in 1976, at no time, including at any time 
during the appeal period, has the veteran been shown to have 
chronic osteomyelitis.  In this regard, "osteomyelitis is 
defined as an infectious inflammatory disease of bone marked 
by local death and separation of tissue."  McNeely v. 
Principi, 3 Vet. App. 357, 363 (1992).  Unless there is a 
showing of chronic osteomyelitis associated with a single 
surgery, a 50 percent rating requires that there have been 
repeated surgeries followed by near constant sinusitis.  
There is evidence that since the February 14, 2003, surgery 
the veteran's condition has continued to result in headaches, 
sinus pain, purulent discharge, and crusting.  Applying the 
foregoing, and affording the veteran the benefit of the 
doubt, the Board finds that as of February 14, 2003, the 
veteran's service-connected sinusitis more nearly 
approximates the criteria for a 50 percent evaluation, and an 
increased rating may be assigned from that date.  Prior to 
that date, i.e., February 14, 2003, the preponderance of the 
evidence is against a rating higher than 30 percent for the 
veteran's service-connected sinusitis for the reasons 
described, and the benefit of the doubt does not apply.  

A 50 percent evaluation is the maximum schedular evaluation 
under the diagnostic codes pertaining to sinusitis.  While 
the veteran's sinusitis is disabling, there is no showing 
that the disability has reflected so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  In this 
regard, the Board notes that the disability has not 
objectively been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned rating), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  Put another way, the schedular 30 and 50 percent 
ratings adequately compensates the veteran for the severity 
of his sinusitis disability.  Hence, the criteria for 
invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  

In summary, the evidence supports the assignment of a 
50 percent rating for chronic maxillary sinusitis from the 
February 14, 2003, the date of the veteran's second sinus 
surgery, which has been followed by essentially constant 
sinusitis.  Prior to that date, i.e., February 14, 2003, the 
preponderance of the evidence is against a rating in excess 
of the currently assigned 30 percent rating.  The benefit of 
the doubt doctrine does not apply, and that latter aspect of 
the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102 (2005); see Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).   

Low back disability

Service medical records show that the veteran was first seen 
with complaints of low back pain in September 1971 and that 
the initial diagnosis was acute back muscle strain.  This was 
followed by numerous record entries documenting complaints of 
chronic low back pain and assessments including low back 
strain.  A record entry included an impression of 
sacroiliitis and ankylosing spondylitis, but an X-ray study 
in January 1990 found a normal lumbosacral spine.  In a 
rating decision dated in February 1991, the RO granted 
service connection for chronic low back pain/strain and 
assigned a noncompensable rating.  At a VA examination in 
April 1991, the veteran reported that his low back did not 
bother him much except that sometimes he got severe low back 
pain that made it difficult to walk.  X-rays showed a normal 
lumbar spine.  The RO continued the noncompensable rating.  

The veteran filed his increased rating claim in December 
2000, and in its June 2002 rating decision, the RO granted an 
increased rating to 20 percent under Diagnostic Code 5293 and 
characterized the service-connected disability as 
degenerative disc disease, lumbar spine, low back strain.  

The record includes many VA and federal post-service medical 
records, none of which document specific back complaints 
prior to an April 2001 VA examination.  At that time, the 
veteran reported that he had flare-ups of back pain with 
lifting and that the pain was alleviated when he did not 
lift.  On examination, there was flexion of the lumbar spine 
to 64 degrees, extension to 22 degrees, lateral bending to 28 
degrees, and bilateral rotation to 24 degrees.  The physician 
said there was no muscle spasm or painful motion during the 
examination.  The clinical diagnosis was degenerative disc 
disease at L3-L4, mild to moderate.  In a November 2001 VA 
X-ray report it was noted that the veteran said he had been 
in a motor vehicle accident.  X-rays of the lumbosacral spine 
revealed normal lordosis; minimal anterior osteophytes were 
noted at L3 and L4.  The impression was no significant bone 
or joint pathology.  

Subsequent records from VA and O'Callaghan Hospital, a joint 
VA and military medical facility, show that in late April 
2002, the veteran reported to an emergency room with 
complaints of severe back pain, nausea, and vomiting, which 
he said started after he began taking Avandia prescribed for 
his diabetes.  He was hospitalized overnight in early May 
2002 and received epidural injections for muscle spasms.  The 
diagnosis was reported as low back pain.  

A VA outpatient record shows that when seen in August 2003 
for medication adjustment relative to his diabetes, the 
veteran reported to the nurse that he had constant burning 
pain in his arms and back, which he said had its onset two 
years earlier when he was in a car accident.  He also 
reported muscle spasm.  When he was seen is an ambulatory 
care clinic in April 2004, the veteran complained of 
occasional left shoulder and back pain relieved by rest.  He 
reported that this started a few months earlier.  On 
examination, there was paravertebral muscle tenderness and 
full range of motion.  The assessment was musculoskeletal 
back and shoulder pain, likely muscle sprain.  In July 2004, 
after having been seen in the emergency room because of a 3-
week history of back and flank pain, at which time the 
impression had been low back strain, the veteran was seen in 
an outpatient clinic.  It was noted that a CT scan done for a 
stone search was negative.  At the visit, it was noted the 
veteran had had back pain, and he pointed to the right at the 
lowest rib area and just lateral to the midline.  The 
impression after examination was chronic back pain.  

VA X-rays of the lumbosacral spine in September 2004 showed 
lumbar lordosis in the mid to lower lumbar region with 
kyphosis in the upper lumbar region into the thoracic region.  
There was an approximately 5 millimeter retrolisthesis of L2 
on L3, which the radiologist stated was a slight increase 
compared to the November 2001 X-rays.  The radiologist stated 
there were also endplate degenerative changes and disc space 
narrowing, greatest at L2-L3.  

VA physical therapy records and records from a falls clinic 
show that in April 2005 the veteran complained of constant 
chronic back pain, which he rated a 7 on a scale of 10 and 
which he said radiated down both legs at times.  In mid-April 
2005, a physical therapist noted moderate to severe muscle 
spasm in the left lower thoracic area.  Bilateral straight 
leg raising was normal at 90 degrees in both legs.  There was 
minimally increased lumbar lordosis.  At a physical therapy 
visit in late April 2005 the veteran rated his back pain as 5 
on a scale of 10.  He described it as constant and in he mid 
back area.  The physical therapist noted minimally increased 
lumbar lordosis and moderate to severe muscle spasm in the 
lower thoracic and low back areas, bilaterally.  The veteran 
continued with complaints of low back pain into late 
May 2005, rating the pain as 8 on a scale of 10.  

VA records indicate the veteran went to O'Callaghan Hospital 
emergency room in July 2005 with complaints of pain in his 
back and kidneys, which he stated he was told was not caused 
by his diabetes or a kidney stone.  When he was seen by the 
VA physical therapist for follow-up in August 2005, the 
veteran complained of constant pain on the paralumbosacrals, 
and rated the pain as 5 on a scale of 10.  The physical 
therapist noted minimally increased lumbar lordosis and trace 
muscle spasm in the left and right paralumbar area.  The 
diagnosis was back strain.  By late August 2005, the veteran 
rated the pain on the paralumbosacrals as 3 on a scale of 10.  
The physical therapist noted there was still minimally 
increased lumbar lordosis but said there was no muscle spasm.  

At a VA examination in September 2005, the veteran reported 
that he had a constant dull ache in the lumbosacral spine.  
He rated the intensity as 2 on a scale of 10.  He stated he 
used ibuprofen on an as needed basis and experienced no 
flare-ups.  The physician noted that on examination there was 
no abnormal curvature.  Range of motion of the lumbosacral 
spine was forward flexion to 64 degrees, extension to 22 
degrees, left and right lateral flexion to 28 degrees, and 
left and right rotation to 26 degrees.  The physician said 
that after four repetitions, the forward flexion decreased to 
60 degrees, extension to 20 degrees, and left lateral flexion 
to approximately 26 degrees, while motion in the remaining 
planes remained the same.  The physician said the problems 
were pain and fatigue, which caused the major functional 
impact.  He said there was no ankylosis.  The physician said 
there was evidence of degenerative joint disease involving 
L2-L3, L3-L4 and evidence of degenerative disc disease 
involving L2-L3, L3-L4, and L4-L5 without any clinical 
evidence of nerve entrapment.  

VA outpatient records dated in late September 2005 and early 
October 2005 show that the veteran complained of low back 
pain, which he rated 6 on a scale of 10.  VA X-rays of the 
lumbosacral spine taken in early October 2005 showed mild 
scoliosis concave to the left with alignment otherwise 
normal.  There was mild degenerative disc disease and 
osteoarthritis, and the radiologist stated there was possible 
right sacroiliitis.  At the November 2005 hearing, the 
veteran testified that at that time he would say his back 
pain level was between 5 and 7 on a scale of 10.  

(ii) Law and regulations

The appeal concerning the veteran's service-connected low 
back disability is whether his degenerative disc disease and 
low back strain warrant an increased rating beyond the 
currently assigned 20 percent rating.  

During the pendency of this appeal, VA amended the Rating 
Schedule with respect to the rating criteria for disabilities 
of the spine.  Effective September 23, 2002, VA revised the 
criteria for evaluating spinal disorders under Diagnostic 
Code 5293, intervertebral disc syndrome.  67 Fed. Reg. 54345-
49 (2002).  VA again revised the criteria for evaluating 
spine disorders, effective September 26, 2003.  67 Fed. Reg. 
51455-58 (2003).  

The Board is required to consider the claim in light of both 
the former and revised schedular rating criteria to determine 
whether the disability warrants an increased evaluation.  
VA's General Counsel has determined that the amended rating 
criteria, if favorable to the claim, may be applied only for 
periods from and after the effective date of the regulatory 
change.  The veteran does, however, get the benefit of having 
both the old and new regulations considered for the period 
after the effective date of the change.  See VAOPGCPREC 3-00.  
That guidance is consistent with the longstanding statutory 
law, to the effect that an increase in benefits cannot be 
awarded earlier than the effective date of the change in law 
pursuant to which the award is made.  See 38 U.S.C.A. 
§ 5110(g) (West 2002).  

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2005).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2005).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(2005).  

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness, 
fatigability, incoordination or pain on motion.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VA must consider any part of the musculoskeletal system that 
becomes painful on use to be "seriously disabled."  A 
precedent opinion of the VA General Counsel, VAOPGCPREC 36-
97, held that Diagnostic Code 5293 for intervertebral disc 
syndrome involves loss of range of motion because the nerve 
defects and resulting pain associated with nerve injury may 
cause limitation of motion of the cervical, thoracic, or 
lumbar vertebrae.  

With any form of arthritis, painful motion is an important 
factor of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  

Prior to September 26, 2003, disabilities manifested by 
limitation of motion of the lumbar spine were evaluated under 
Diagnostic Code 5292; slight limitation of motion of the 
lumbar spine warranted a 10 percent rating, moderate 
limitation of motion warranted a 20 percent rating, and 
severe limitation of motion warranted a 40 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  

In addition, lumbosacral strain was evaluated under 
Diagnostic Code 5295.  A zero percent rating was warranted if 
the condition was manifested by slight subjective symptoms 
only, and a 10 percent rating was warranted if there was 
characteristic pain on motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2002).  A 20 percent rating was warranted for 
lumbosacral strain where there was muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position.  Id.  Severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwatie's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion 
warranted a 40 percent rating.  Id.  

There is X-ray evidence of degenerative disc disease of the 
lumbar spine and it is clear in reviewing the RO's finding 
that this is part of the veteran's service-connected back 
disability.  Thus, the criteria for rating disc disease or 
intervertebral disc syndrome must be considered.  Prior to 
revisions that became effective in September 2002, Diagnostic 
Code 5293 provided that mild intervertebral disc syndrome 
warranted a 10 percent rating, and 20 percent rating required 
moderate intervertebral disc syndrome, with recurring 
attacks.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).  
Intervertebral disc syndrome producing severe disability with 
recurring attacks and little intermittent relief warranted a 
40 percent rating, while intervertebral disc syndrome that 
resulted in pronounced disability with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief warranted a 60 percent 
rating.  Id.  

Under an amendment to the Rating Schedule effective September 
23, 2002, the rating formula for evaluating intervertebral 
disc syndrome was changed.  Under Diagnostic Code 5293, as 
amended, intervertebral disc syndrome (preoperatively or 
postoperatively) is rated either on the total duration of 
incapacitating episodes over the past twelve months, or by 
combining under 38 C.F.R. § 4.25 separate ratings of its 
chronic orthopedic and neurologic manifestations along with 
evaluation of all other disabilities, whichever method 
results in the higher evaluation.  The revised criteria 
provide that a 20 percent rating is warranted for 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks per year.  A 40 percent 
rating requires that the disability be productive of 
incapacitating episodes having a total duration of at least 
four but less than six weeks per year.  Finally, a maximum 60 
percent rating is available when the condition is manifested 
by incapacitating episodes having a total duration of at 
least six weeks but less than twelve weeks per year.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective September 
23, 2002).  

For purposes of evaluations under revised Diagnostic Code 
5293 (now 5243), an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly or nearly so.  See 67 
Fed. Reg. 54,345, 54,349 and Note (1) (codified at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 and Note (1) (2003)).  

Effective September 26, 2003, VA again revised the criteria 
for rating spinal disorders.  These revisions consist of a 
new rating formula termed General Rating Formula for Diseases 
and Injuries of the Spine (General Rating Formula) and 
encompass such disabling symptoms as pain, ankylosis, 
limitation of motion, muscle spasm, and tenderness.  The new 
diagnostic code numbers are Diagnostic Codes 5235-5243 and 
include Diagnostic Code 5237 for lumbosacral or cervical 
strain, Diagnostic Code 5239 for spondylolistheis or 
segmental instability, Diagnostic Code 5242 for degenerative 
arthritis, and Diagnostic Code 5243 for intervertebral disc 
syndrome.  As noted, effective September 26, 2003, the 
diagnostic code number for intervertebral disc syndrome is 
Diagnostic Code 5243, and it is to be rated either under the 
General Rating Formula or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes effective September 26, 2003, is the 
same as the criteria for incapacitating episodes under the 
prior Diagnostic Code 5293 in effect as of September 23, 
2002.  

Review of the General Rating Formula shows that it states 
that with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residual of injury or disease, a 10 percent 
evaluation is warranted for:  forward flexion of the 
thoracolumbar spine that is greater than 60 degrees but not 
greater than 85 degrees; combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; muscle spasm, guarding, or localized 
tenderness not resulting in an abnormal gait or abnormal 
spinal contour; or a vertebral body fracture with loss of 50 
percent or more of the height.  A 20 percent evaluation is 
warranted for:  forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; a 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent evaluation is in order for forward 
flexion of the thoracolumbar spine of 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation may be assigned in cases of unfavorable 
ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (2005).  

Notes appended to the new General Rating Formula for Disease 
and Injuries of the spine specify that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  Id., Note 
(2).  Provided, however, that, in exceptional cases, an 
examiner may state that because of age, body habitus, 
neurologic disease, or other factors not the result of 
disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion generally recognized by VA.  Id., Note 
(3).  Further, the term "combined range of motion" refers 
to the sum of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  Each range of motion measurement is to be rounded 
to the nearest five degrees.  Id., Notes (2) and (4).  
Associated objective neurological abnormalities (e.g., 
bladder and bowel impairment) are to be evaluated separately.  
Id., Note (1).  

On review of the record, the Board finds that the veteran's 
service-connected lumbar spine disability is manifested 
primarily by X-ray evidence of degenerative changes, 
complaints of continuing back pain and slight limitation of 
motion of the thoracolumbar spine, with intermittent episodes 
of paravertebral muscle spasm.  Based on these findings, the 
Board concludes that the preponderance of the evidence is 
against the assignment of an evaluation in excess of 
20 percent for the veteran's service-connected lumbar spine 
disability whether under the "old" or "new" criteria.  

First with application of the former Diagnostic Code 5292, 
pertaining to limitation of motion of the lumbar spine, the 
Board acknowledges that the veteran has complained of back 
pain and muscle spasms, and the medical evidence shows that 
at various times health care providers have found 
paravertebral muscle spasm.  Further, evidence from VA 
examinations in November 2001 and September 2005 have shown 
some limitation of motion, but at both of those examinations, 
the veteran could flex his back to 64 degrees, extend it to 
22 degrees, do lateral flexion to 28 degrees, bilaterally, 
and rotate to 24 degrees, bilaterally.  As noted earlier, for 
VA purposes, the normal flexion of the thoracolumbar spine is 
from 0 to 90 degrees, normal extension is 
from 0 to 30 degrees, normal lateral flexion is 
from 0 to 30 degrees, and normal rotation is 
from 0 to 30 degrees.  See 38 C.F.R. § 4.71a, Plate V (2005).  
Upon consideration of the available evidence as a whole, the 
Board does not find that the overall picture is one 
representing severe limitation of motion, which would be 
required for a 40 percent rating under Diagnostic Code 5292.  

The Board also finds that the evidence does not support the 
assignment of a 40 percent rating under former Diagnostic 
Code 5295 pertaining to lumbosacral strain.  While VA X-rays 
have shown osteoarthritic changes, the records do not show 
that the veteran's disability is manifested by listing of the 
whole spine to the opposite side, nor is there any indication 
of a positive Goldthwaite's sign.  The presence of muscle 
spasm is consistent with the currently assigned 20 percent 
rating, and this has not been shown on extreme forward 
bending at VA examinations.  Further, the objective evidence 
showing that the veteran is able to flex his back to 64 
degrees and can bend laterally to 28 degrees on each side.  
Thus, it does not appear that the veteran has "marked" 
limitation of forward bending or loss of lateral motion.  
Finally, while the veteran has been noted to have gait 
disturbances, this has been associated with his Parkinson's 
disease rather than with his low back disability, and the 
Board finds no evidence of abnormal mobility on forced motion 
attributable to the veteran's service-connected low back 
disability.  

Regarding a rating in excess of 20 percent under the 
diagnostic code for intervertebral disc syndrome, VA General 
Counsel has determined that Diagnostic Code 5293 involves 
limitation of motion.  VAOPGCPREC 36-97 at Note 2.  Although 
the veteran has at times complained of shooting pain to his 
legs, there is no medical evidence of abnormal objective 
neurological findings associated with the veteran's low back 
disability.  When measured at various times, straight leg 
raining has been reported as normal with raising to 
90 degrees for each leg.  Also, at the November 2001 VA 
examination for the spine, there were no neurological 
findings, and at the September 2005 VA examination, the 
physician stated that the veteran had numbness and weakness 
in the lower extremities secondary to his diabetes.  While 
there have been clinical diagnoses of intervertebral disc 
syndrome, the evidence does not show more than complaints of 
occasional shooting pain, and this does not represent the 
criteria required to find what could be described as severe 
intervertebral disc syndrome required for a 40 percent rating 
under Diagnostic Code 5293.  X-ray evidence of mild to 
moderate disc disease and the absence of any clinical 
findings of an absent ankle jerk is entirely consistent with 
this assessment. 

As to rating the disability as intervertebral disc syndrome 
considering the change in diagnostic criteria that became 
effective September 23, 2002, the revisions provide that 
preoperative or postoperative intervertebral disc syndrome is 
to be evaluated either on the total duration of 
incapacitation episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  

In this case, the evidence does not show, nor does the 
veteran contend that during any 12-month period since 
September 23, 2002, that he has experienced incapacitating 
episodes, that is, periods of acute signs and symptoms due to 
intervertebral disc syndrome that require bed rest prescribed 
by a physician.  See amendments to Diagnostic Code 5293, 
effective September 23, 2002.  With regard to separately 
rating orthopedic and neurological aspects of the disability, 
as the Board has explained above, there is no objective 
evidence of neurological impairment associated with the 
service-connected low back disability, including but not 
limited to bowel or bladder impairment, and evidence does not 
support a rating higher than 20 percent under Diagnostic Code 
5292 or 5295.  

Considering the provisions of 38 C.F.R. §§ 4.40, 4.45, and 
4.59, and taking into account the veteran's complaints of 
constant back pain and evidence of muscle spasm at times, 
even when tested in terms of multiple repetitions of motion 
on VA examination, the evidence shows only slight reduction 
in the range of motion of the lumbar spine.  Because there 
was such slight reduction in the range of motion with use, 
the evidence does not demonstrate such an increase in 
functional loss due to pain contemplated by 38 C.F.R. § 4.40, 
functional loss due to pain on movement of a joint 
contemplated by 38 C.F.R. § 4.45 (which specifies that 
disturbance of locomotion and interference with sitting, 
standing and weight-bearing are related considerations), and 
painful motion with joint pathology addressed by 38 C.F.R. 
§ 4.59 that would warrant any higher rating, that is, any 
rating in excess of 20 percent under Diagnostic Code 5292 
based on limitation of motion, Diagnostic Code 5293 for 
intervertebral disc syndrome, or Diagnostic Code 5295 for 
lumbosacral strain.  In summary, the record does not show 
additional limitation of motion of the lumbar or 
thoracolumbar spine due to pain or flare-ups of pain, 
supported by objective findings, to a degree that would 
support a higher rating under any of the applicable rating 
criteria, nor does it show such additional functional 
limitation due to weakness, fatigue, incoordination or any 
other relevant symptom.  

With respect to the current diagnostic codes that became 
effective September 26, 2003, which include Diagnostic Code 
5237 for lumbosacral strain and Diagnostic Code 5243 for 
intervertebral disc syndrome, the Board acknowledges, as set 
forth previously, that the veteran has complained of constant 
back pain, there has been objective evidence of muscle spasms 
at times, and VA examinations have shown limitation of motion 
of the lumbar spine.  However, as noted above, there is no 
ankylosis, and the objective evidence shows that the veteran 
can flex his back to 64 degrees, which even without rounding 
to 65 degrees, supports only a 10 percent rating based on the 
General Rating Formula for Diseases and Injuries of the 
Spine.  Likewise, the combined range of motion, adding 
flexion, extension, lateral bending, and rotation totals 
194 degrees and support only a 10 percent rating.  Even with 
consideration of 38 C.F.R. §§ 4.40, 4.45, and 4.59 and the 
objective finding of flexion limited to 60 degrees based on 
pain and fatigue after repetitive use, the evidence supports 
no more than the currently assigned 20 percent rating based 
on the General Rating Formula for Diseases and Injuries of 
the Spine.  

Further, as noted earlier, there is no medical evidence of 
neurological impairment associated with the veteran's 
service-connected back disability, and there is no basis for 
a separate rating for neurological disability.  

The Board does not have the authority to assign, in the first 
instance, a higher rating on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1), and given the circumstances of this 
case, there is no basis to refer the matter to designated VA 
officials for consideration of an extraschedular rating.  
Bagwell v. Brown, 9 Vet. App. 377 (1996).  Extraschedular 
ratings under 38 C.F.R. § 3.321(b)(1) are limited to cases in 
which there is an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
rating standards.  While the veteran was hospitalized 
overnight in May 2002 and was seen in a hospital emergency 
room once in 2004 and once in 2005 with complaints including 
back pain, this does not, in the Board's judgment, qualify as 
frequent hospitalization.  Further, there is no indication of 
marked interference with employment due to the back alone, 
and the current 20 percent rating for his service-connected 
low back disability takes into account significant functional 
impairment.  The rating criteria adequately compensate the 
degree of disability shown, and a referral for consideration 
of an extraschedular rating is not warranted.  Id. 

In summary, the Board finds that the preponderance of the 
evidence is against a rating in excess of 20 percent for the 
veteran's service-connected degenerative disc disease of the 
lumbar spine with low back strain.  Under the circumstances, 
the benefit of the doubt doctrine does not apply, and the 
increased rating claim must be denied.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102 (2005); see Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  


ORDER

Entitlement to service connection for Parkinson's disease is 
granted.  

Subject to the law and regulations pertaining to the payment 
of monetary benefits, a 50 percent rating is granted for 
maxillary sinusitis from February 14, 2003; prior to that 
date a rating in excess of 30 percent for maxillary sinusitis 
is denied.  

Entitlement to a rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine with lumbar 
strain is denied.  


REMAND

In its June 2002 rating decision, the RO granted service 
connection for diabetes mellitus with peripheral vascular 
disease and peripheral neuropathy and assigned a 20 percent 
rating from the date of receipt of the veteran's service 
connection claim, which he filed in December 2000.  The 
veteran disagreed with the 20 percent rating.  A decision 
review officer subsequently granted a 40 percent rating for 
the veteran's diabetes mellitus with peripheral vascular 
disease and peripheral neuropathy, effective from the date of 
receipt of the claim in December 2000.  Accordingly, the 
issue before the Board is entitlement to an initial rating in 
excess of 40 percent for diabetes mellitus.  

Under the VA Schedule for Rating Disabilities, diabetes 
mellitus is rated under Diagnostic Code 7913.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913.  Under that diagnostic code, a 
10 percent rating is assigned for diabetes mellitus 
manageable by restricted diet only; a 20 percent disability 
evaluation is assigned for diabetes mellitus requiring 
insulin and restricted diet; or, an oral hypoglycemic agent 
and restricted diet.  A 40 percent disability evaluation is 
contemplated for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities.  A 60 percent 
disability evaluation is warranted for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A 100 percent disability evaluation is assigned 
for diabetes mellitus requiring more than one daily injection 
of insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if evaluated separately.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (2005).  

Note (1) following 38 C.F.R. § 4.119, Diagnostic Code 7913 
directs that compensable complications of diabetes be 
evaluated separately unless they are part of the criteria 
used to support a 100 percent evaluation.  The note further 
states that noncompensable complications are considered part 
of the diabetic process under Diagnostic Code 7913.  

In its June 2003 statement of the case, the RO noted that the 
40 percent rating had been assigned based on insulin use, 
restricted diet, regulation of activities and for related 
vascular and neurological symptoms.  In its supplemental 
statement of the case, the RO indicated that if separately 
rated, the diabetes mellitus without the complications would 
be 20 percent disabling, peripheral vascular disease would be 
zero percent for both lower extremities, and peripheral 
neuropathy would be 10 percent for each lower extremity.  
However, the single 40 percent rating for diabetes with 
complications to include peripheral vascular disease and 
peripheral neuropathy was continued.  This is not, in the 
Board's judgment, consistent with the cited legal authority, 
which mandates that compensable complications of diabetes be 
separately evaluated unless they are used to support 
a 100 percent evaluation.  See Note (1) following 38 C.F.R. 
§ 4.119, Diagnostic Code 7913.

The Board also notes that VA medical records have shown that 
diabetic retinopathy has been identified during the course of 
the appeal.  The RO has mentioned this but to date has not 
undertaken a VA eye examination or considered whether this is 
a compensable complication, and this should be done.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

There are other reasons that the diabetes rating claim must 
be remanded.  Review of VA outpatient records shows that in 
2003 the veteran reported that he was not only receiving 
treatment for his diabetes from VA facilities in Los Angeles 
and Las Vegas, but also from a private endocrinologist in Las 
Vegas, Nevada.  Records from that physician have not been 
obtained.  This should be done because frequency of visits to 
a diabetic care provider is among the criteria used in rating 
diabetes mellitus.  In addition to the foregoing, it is the 
judgment of the Board, that an additional VA examination with 
a complete history of the course of the veteran's diabetes 
and its treatment and assessment of its complications and 
their severity would facilitate a decision in this appeal.  

The Board also notes that the veteran has reported that he is 
receiving Social Security Administration (SSA) disability 
benefits, and his statements indicate that along with his 
Parkinson's disease, diabetes was an important factor in the 
determination.  It is, therefore, the opinion of the Board 
that the SSA decision and the medical records upon which it 
was based may be relevant to the present claim, and action 
should be taken to obtain them.  See Quartuccio v. Principi, 
16 Vet. App. 183, 188 (2002); Voerth v. West, 13 Vet. App. 
117, 121 (1999); Baker v. West, 11 Vet. App. 163, 169 (1998); 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  

As noted in the decision above, the Court, in March 2006, 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  This 
indicates that with respect to the diabetes increased rating 
claim, the veteran should be provided with notice of what 
type of information and evidence is needed to establish a 
separate compensable rating for diabetic retinopathy or other 
eye disorder as a complication of diabetes as well as that 
required for separate compensable ratings for peripheral 
vascular disease and peripheral neuropathy as complications 
of his diabetes; also he should be provided with notice of 
what type of information or evidence is necessary to 
establish pertinent effective dates.  As these questions are 
involved in the present appeal, while on remand, the veteran 
should be provided proper notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date for an increased 
rating for his diabetes and any diabetic complications that 
may be rated separately.  

Accordingly, the case is REMANDED for the following action:  

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for his 
service-connected diabetes and all 
identified complications that may warrant 
separate compensable ratings, as 
suggested by the decision of the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

Request that the veteran identify the 
name, address, and dates of treatment of 
any private physician from whom he has 
received treatment or evaluation of his 
service-connected diabetes or any 
complication thereof from December 2000 
to the present, to include the private 
endocrinologist in Las Vegas, Nevada, 
from whom he reportedly received 
treatment, including in 2003.  With 
authorization from the veteran, obtain 
and associate with the claims file any 
such records identified by the veteran.  

Advise the veteran that he should submit 
any evidence in his possession that 
pertains to his claim for an increased 
initial rating for his diabetes mellitus 
and any complications thereof that he has 
not submitted previously.  

2.  Obtain and associate with the claims 
file VA and federal medical records for 
the veteran from VA medical facilities in 
Los Angeles, California, and Las Vegas, 
Nevada, to include from Mike O'Callaghan 
Federal Hospital, Nellis Air Force Base, 
Las Vegas, Nevada, dated from September 
2005 to the present.  

3.  Contact the Social Security 
Administration (SSA) and obtain and 
associate with the claims file copies of 
the veteran's records regarding SSA 
benefits, including any SSA 
administrative decisions and the medical 
records upon which the decisions were 
based.  

4.  Provide the veteran with a VA 
examination to determine the severity of 
his service-connected diabetes mellitus 
and to identify and determine the 
severity of all complications thereof, 
including, but not limited to peripheral 
vascular disease, peripheral neuropathy, 
and diabetic retinopathy.  

The claims folder must be made available 
to and reviewed by the examiner in 
conjunction with the examination(s).  All 
necessary tests should be accomplished.  
All clinical findings should be reported 
in detail in the examination report.

(a) Pertinent to the diabetes mellitus, 
the examiner should furnish comment as to 
whether, and if so the extent to which, 
the veteran's diabetes mellitus requires 
regulation of activities.

(b) Pertinent to the peripheral 
neuropathy, the examiner should describe 
all neuropathy due to diabetes mellitus.  
To that end, and to the extent possible, 
the examiner should identify the nerve(s) 
affected in each extremity, and 
characterize the severity of the nerve 
impairment (i.e., as mild, moderate, or 
severe). 

(c) Any indicated specialty examinations, 
such as ophthalmology and/or vascular 
examinations should be obtained, and the 
examiner(s) should be requested to 
determine the severity of any current 
disability and state whether any 
disability found is a complication of the 
veteran's diabetes.  

5.  Upon completion of the foregoing, 
readjudicate entitlement to an initial 
rating in excess of 40 percent for the 
veteran's service-connected diabetes 
mellitus with peripheral vascular 
disease, peripheral neuropathy, and 
diabetic retinopathy, based on a review 
of the entire evidentiary record.  Such 
readjudication should include 
consideration of whether separate ratings 
are warranted for any complications of 
diabetes, to include peripheral 
neuropathy of each extremity, peripheral 
vascular disease, and any diabetic 
retinopathy that may be present, all with 
consideration of the possibility of 
"staged" ratings.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  If the 
decision remains adverse to the veteran, 
provide him with a supplemental statement 
of the case and the opportunity to 
respond thereto

Thereafter, the case should be returned to the Board, if 
otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
R.F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


